It
gives me pleasure, Sir, to extend to you on behalf of the
State of Kuwait our warm congratulations on your
election as President of the General Assembly at its fifty-
fourth session. Given your extensive experience in
international affairs and your personal skills and ability,
we are confident that you will be able to guide the
deliberations of the Assembly effectively. Let me assure
Your Excellency that our delegation will cooperate with
you in a diligent and constructive spirit in order to reach
our common goals.
16


I wish also to pay tribute to your predecessor, His
Excellency Mr. Didier Opertti, who demonstrated good
stewardship in his efforts to enhance the role of the
Assembly.
Let me take this opportunity to express once again our
deep gratitude to the Secretary-General, His Excellency
Mr. Kofi Annan, for his tireless endeavours to reform the
structure and streamline the functioning of the Organization
with a view to bringing it more in line with the ever-
changing realities of modern times.
Kuwait welcomes the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga to
membership in the United Nations. Our wish is that these
new Member States will enhance the role and effectiveness
of our Organization in the fulfilment of the objectives and
purposes of the Charter.
The wheel of time is now bringing us closer to the end
of the twentieth century and entry into the third millennium.
Against the backdrop of this truly historic benchmark, we
think that the world community should renew its resolve to
achieve higher standards of living and political stability and
security, all of which are essential factors for progress.
With a deeper and greater sense of resolve, humankind's
future can be better than our present.
Tragically, the twentieth century has seen two bitter
world wars, in addition to numerous bilateral, regional and
civil conflicts that claimed the lives of millions and millions
of innocent human beings. Those innumerable wars put too
many spikes in the wheels of growth and progress of many
developing nations.
Our cherished hopes and aspirations were always
directed towards fulfilling the long-standing human dream
of using the immense scientific and technological
discoveries and know-how acquired especially in the past
few decades of the twentieth century to address or solve the
major and pressing global problems and phenomena facing
the human race. However, about one fifth of the human
race suffers from hunger; hundreds of millions of people
live below the poverty line; the arms race, for reasons of
security or territorial expansion, consumes enormous
proportions of national budgets or assets to the detriment of
economic and development programmes; massacres driven
by ethnic or political motives have become excuses for
liquidating opposition forces and consolidating political
dictatorships; human rights violations persist under different
justifications; and the phenomenon of terrorism, which is
becoming increasingly intertwined with drug abuse and
illicit trafficking in drugs, imperils the stability of
societies and States, with the potential risks of
jeopardizing security and stability far beyond national
borders. In our view, the international community must
cope with these devastating dangers in a more serious
fashion in order to rid the world of their evil.
Also, the millennium has seen many devastating
natural disasters that resulted in vast human losses and
extensive property damage. The most recent tragic
example is the earthquake that struck the friendly Turkish
Republic in August. We are confident that Turkey will
eventually overcome the dire consequences of that
national catastrophe. Along with many other countries and
international relief and aid organizations, Kuwait hastily
responded by airlifting basic human relief assistance and
supplies. Our response emanated from humanitarian
motives and our sense of good neighbourliness. In this
regard, I wish to recall the decision by the States of the
Gulf Cooperation Council (GCC) to donate $400 million
to alleviate the impact of that severe quake.
In the same vein, we wish to extend our warm
condolences and sympathy to the friendly Government
and people of Greece and to the families of victims of the
tremor that hit there earlier this month. In order to draw
some lessons from the recurrence of such disasters,
Kuwait calls for expanding and reinforcing the role and
effectiveness of the United Nations disaster relief organs.
Such a role would help coordinate the contributions of the
various States in order to fulfil their desired and optimal
goals, to the best of their capabilities.
My delegation now strongly feels that the
international community should not underestimate the role
and achievements of the United Nations system. Its
outstanding track record over the past five decades
should, in our view, deepen our appreciation for the
valuable and credible manner in which the United Nations
system addressed and resolved many conflicts and
problems across the globe. Indeed, the Untied Nations
saved mankind many potential tragedies. Hence, one
cannot really imagine our contemporary world without
this Organization, to which Kuwait is honoured to belong.
Against the backdrop of the legacy inherited by the
present generation and the possible challenges that will
face us in the future, preparations are under way to
convene the Millennium Assembly session here in New
York in September next year. Given its historical context
and the level of global participation, we hope that the
session will prove to be a true benchmark in the history
17


of humanity. Kuwait feels that such an historic occasion
requires proper and adequate preparation to ensure a truly
meaningful outcome in terms of sketching the future path
of the Organization in the new century.
The issues on the global agenda are all serious and
pressing, and some new vision is needed to deal with them.
In any case, we are convinced that international cooperation
and coordination and consolidation of human efforts will
remain crucial to any viable endeavours to address those
obstinate and interlinked problems within the framework of
the United Nations. Therefore, continued support to ensure
reinvigoration of the United Nations remains in order.
As we look forward to the millennial summit as an
unprecedented event, we think that the forthcoming historic
occasion should not be a replay of the United Nations
fiftieth anniversary celebrations, which were a largely
ceremonial and symbolic event. The gathering of world
leaders should go beyond the usual ritual of delivering
speeches and photo sessions. Rather, our objective should
be charting out a meaningful path for the future in a
pragmatic, action-oriented fashion. The new vision should
focus on business-like treatment of universal issues such as
justice for all, equality, harmonious co-existence,
cooperation, inter-cultural dialogues and promotion of
respect for human rights, and advancing economic and
social development to the top of our global agenda.
At this juncture, allow me to highlight the fact that the
State of Kuwait has been ranked number one in the Arab
world and number thirty-five in the world in the United
Nations Development Programme(UNDP) Human
Development Report of 1999. Kuwait will, God willing,
continue its steady efforts towards the improvement of the
economic and social conditions across the country, guided
by, among other factors, the Human Development indices.
In the same vein, I wish to recall the recent initiative by
His Highness the Amir of the State of Kuwait, who
proclaimed a decree granting the women of Kuwait full
political rights to participate in parliamentary elections and
to run as candidates for the national assembly. This
initiative is yet another example of the keen interest on the
part of His Highness the Amir to consolidate the
democratic system in Kuwaiti society and to expand public
participation in civil life. Indeed, it is a testimony to and
recognition of the prominent role and the valuable
contributions by Kuwaiti women to our society.
Another important goal we hope the Millennium
Assembly will achieve is the expansion of the membership
of the Security Council and the display of more
transparency in the Council's procedures and methods of
work. The question of reform of the Security Council has
been exhaustively discussed over the past six years. Time
has indeed come for proper action with a view to
allowing all United Nations Member States to participate
in the decision-making process in a more representative
and equitable manner, under controls that would ensure a
balance between effectiveness and larger membership.
The reform should also ensure the special responsibility
and ability of the Council members to maintain
international peace and security.
Following the end of the cold war, the world has
witnessed many challenges that threatened international
peace and security in various regions. As a result of the
general ease in international relations and the growing
rapprochement between East and West and the mounting
desire for global cooperation and coordination, the Untied
Nations system, through the Security Council, the primary
organ responsible for the maintenance of international
peace and security, sought to address and manage those
crises according to the ways and means that were set
forth in the Charter. Yes, the United Nations has achieved
substantial progress, though in varying degrees, and
sometimes at a very heavy price in terms of losing
dedicated personnel and peacekeepers on behalf of the
cause of peace and in the service of humanity. Even when
the United Nations might appear to be faltering in
performing its mission, sometimes perhaps in a rather
embarrassing way, the theoretical question that always
arises in our minds is: would that situation have been
better had the United Nations not intervened? And the
resultant answer that we arrive at is invariably: absolutely
not. Lapses, setbacks and failures are all, unfortunately,
an inevitable tax that has to be paid in our pursuit of
excellence and progress, good intentions notwithstanding.
The sanctions system, under Article 41, Chapter VII,
of the Charter, is one of the tools and methods that the
Security Council found itself impelled to resort to in
dealing with a number of States. The objective was to
make them change their behaviour and dissuade them
from the pursuit of policies of aggression, which run
counter to the fundamental norms and principles of
international law and the Charter of the United Nations.
Experience on the ground has proved this method to be
effective. On two occasions the Council suspended the
sanctions imposed against some States once they had
complied fully with their obligations under the relevant
Security Council resolutions. This proves in no uncertain
terms that the sanctions were not an end in themselves,
18


but a means used to impose respect for the Charter and the
Security Council resolutions.
Acting within the terms of its responsibilities, the
Security Council established at the end of last January three
separate panels to evaluate the extent of Iraq's compliance
with its obligations under Security Council resolutions
relating to Iraq's invasion of the State of Kuwait. The
Secretary-General himself participated in the selection of
the members of those panels, eminent, internationally
known persons who were efficient and neutral experts. The
panels met for a period of two months. They also sought
the expert advice of many specialists and heard the views
and presentations of many witnesses. Following extensive
meetings and intense deliberations, the panellists reached a
set of conclusions and recommendations that I shall briefly
summarize as follows.
First, the panel concerned with disarmament concluded
that there were still a number of important and serious
matters that had not yet been resolved. It emphasized the
need for the return of the inspection teams to Iraq as soon
as possible under an integrated and reinforced monitoring
and verification system based on relevant Security Council
resolutions.
Secondly, with regard to the humanitarian situation the
panel submitted several constructive proposals and
recommendations which, if implemented, would improve
the humanitarian conditions in Iraq. Perhaps the most
important recommendation was the call to improve the
operational mechanisms of the oil-for-food programme.
Also, the panel invited the Government of Iraq to ensure
equitable distribution of humanitarian goods and to pay due
attention to meeting the needs of the vulnerable groups of
the Iraqi population.
Thirdly, the panel concerned with Kuwaiti and third-
country prisoners of war and the return of stolen property
to Kuwait, the panel thought that in regard to the prisoners
of war issue, cooperation by Iraq with the International
Committee of the Red Cross (ICRC) and the Tripartite
Commission had so far been below expectations. The panel
was not satisfied with the Iraqi explanations of why Iraq
had failed to provide information on the files submitted to
it by the ICRC. The panel urged the Government of Iraq to
reconsider its decision not to participate in the Tripartite
Commission and its technical subcommittee. With regard to
the return of Kuwaiti property, the panel concluded that
Iraq had not fully complied with paragraph 2 of Security
Council resolution 686 (1991), which demands that Iraq
return all stolen property to Kuwait.
Although those panels were established by the
Security Council mainly to explore the possibility of
mitigating the impact of the sanctions regime and
improving the humanitarian conditions in Iraq, it is deeply
regrettable that Iraq itself has declined to participate in
their work. Iraq has also rejected the conclusions and
recommendations reached by these panels. In this context,
the Secretary-General, in paragraph 81 of his report
(A/54/1) on the work of the Organization submitted to the
current session of the Assembly, referred to Iraq's failure
to fulfil its obligations and set the humanitarian
requirements that Iraq must meet. The Secretary-General
states:
“Relations with Iraq took a turn for the worse during
the year, despite a brief period of compliance with
the Memorandum of Understanding signed by
Deputy Prime Minister Tariq Aziz and myself in
February 1998. In the face of continuing Iraqi non-
compliance, the use of force by two Member States
and the division in the Security Council that
followed it was predictable. Our principal demands
remain unchanged, however: Iraq must fully comply
with all relevant Security Council resolutions; the
international community must be assured that Iraq
no longer has the capacity to develop or use
weapons of mass destruction; missing Kuwaiti and
third country nationals must be accounted for; and
Kuwait's irreplaceable archives must be returned.
Meanwhile, the people of Iraq continue to suffer the
effects of sanctions”.
For purely humanitarian reasons enjoined by our
Islamic religion and by all other religious as well as
international principles and norms, the State of Kuwait
urges Iraq to put an immediate end to the plight of
Kuwaiti and third-country prisoners, returning them to
their families or fully accounting for them. Iraqi
insistence that there are no such prisoners inside Iraq and
that these people should be considered as missing persons
is not an answer. What is at stake are the lives of people,
who should be treated as trusts in our collective
conscience. Since last January, Iraq has been boycotting
the meetings of the Tripartite Commission and its
technical subcommittee, bodies that operate under the
aegis of the ICRC with the objective of locating and
identifying those innocent victims.
The following questions arise here. Is Iraq indeed
serious in dealing with this important humanitarian
matter? Does Iraq's attitude show any good faith? Would
anyone safely claim that Iraq is working on implementing
19


relevant Security Council resolutions while boycotting the
meetings of ICRC-sponsored humanitarian bodies?
Only internationally established institutions can handle
this issue. We believe that earnest and sincere cooperation
with the Tripartite Commission is the key to the resolution
of this humanitarian problem, which really does not tolerate
any further delay.
An intensive effort is currently under way within the
Security Council to pass a new resolution related to the
remaining obligations on Iraq, taking into consideration the
recommendations made by the three aforementioned
evaluation panels. While Kuwait concurs with the good
intentions underlying the current efforts by members of the
Security Council, which take the form of a draft resolution
put forward by the United Kingdom and the Netherlands,
together with some other related views, we would like to
reaffirm the important need to maintain the unity of the
Security Council in dealing with this issue. Also, we
demand assurances that Iraq will remain committed to all
the requirements of Security Council resolution 687 (1991),
which should be treated as one indivisible political and
legal unit.
In the meantime, Kuwait reiterates its full sympathy
with the suffering of our brotherly people of Iraq. The
Government of Iraq alone bears full responsibility for the
perpetuation of those hardships. Kuwait, for its part,
confirms its support for and endorsement of all Security
Council resolutions aimed at easing those travails through
the oil-for-food programme. Furthermore, we wish to
reiterate our firm commitment to the need for the
preservation of the independence, sovereignty, unity and
territorial integrity of Iraq.
Out of concern for and interest in bolstering the
underpinnings of security and stability in our region, the
State of Kuwait confirms its support for all efforts aimed at
resolving the dispute between the United Arab Emirates and
the Islamic Republic of Iran over the Emirates' three islands
by peaceful means. These would include the referral of the
matter to the International Court of Justice. In the
meantime, Kuwait welcomes the willingness of the friendly
Islamic Republic of Iran to start direct negotiations with the
United Arab Emirates. We hope the tripartite ministerial
commission formed by the Cooperation Council of the Gulf
Arab States will be able to initiate working mechanisms for
beginning direct negotiations that could lead to the peaceful
resolution of the dispute over the three Emirates' islands:
the Lesser and Greater Tunbs and Abu Musa. This avenue
would indeed contribute to confidence building and to the
promotion of security and stability throughout the region.
It would also expand and deepen cooperation between the
Islamic Republic of Iran and all States in the region.
Kuwait welcomes the Sharm El-Sheikh
Memorandum recently signed between the Palestinian
Authority and Israel, which sets forth specific steps for
the implementation of the Wye River accords. However,
we demand that the new Administration in Israel do its
part on reviving the peace process and resuming
negotiations on all tracks. Israel must demonstrate honest
commitment to the principles and operational framework
of the overall peace process, which is anchored in
Security Council resolutions 242 (1967) and 338 (1973)
and the land-for-peace formula. This includes fulfilment
of all obligations and agreements signed with the
Palestinian Authority within the peace process, with a
view to reinstating all legitimate Arab rights, including
the restoration to the brotherly Palestinian people of their
full national rights, especially the establishment of their
independent State on their national territory, with
Jerusalem as its capital. The Government of Israel must
also cease forthwith its illegitimate settlement-building
and land-confiscation policy. It should also end its
unilateral measures to create de facto realities on the
ground, especially in the city of Jerusalem. Furthermore,
Palestinian refugees must be reassured of their right to
return to their homes in accordance with relevant United
Nations resolutions.
We are baffled by, and accordingly reject, the
references, declarations and insinuations recently made
that promote the notion of resettling the Palestinian
refugees outside their own ancestral homeland. Such a
notion represents a stark violation of the fundamental
principles of international law, United Nations resolutions
and the inalienable right to self-determination.
Furthermore, a resettlement plan would be an
infringement on the sovereignty of other States and an
interference in their domestic affairs.
Israel's withdrawal from the occupied Syrian territory
in the Golan Heights back to the 4 June 1967 lines is
indeed the litmus test of Israel's genuine commitment to
the land-for-peace principle. Moreover, we demand that
Israel end once and for all its repeated acts of aggression
against the sovereignty and independence of our sister
State, the Lebanese Republic. We stress the need for an
immediate Israeli pull-out from southern Lebanon and
West Bekaa in accordance with Security Council
resolution 425 (1978), which must be implemented
without any restrictions or conditions. In this context,
20


Kuwait emphatically notes that the Syrian and Lebanese
tracks must be recognized as organically interconnected if
a just and lasting peace is to be established.
In addition, while Kuwait endorses and appreciates the
efforts of the two sponsors of the peace process, together
with the European Union, to revitalize that process, we call
upon all of them to redouble their efforts at this critical
stage of the peace process.
At the regional level, and given the long-standing
historical and human bonds, as well as the close economic
interests fashioned by the geographic location of the
Arabian Gulf region and its proximity to India and
Pakistan, with which the State of Kuwait maintains friendly
relations, we appeal to both countries to resolve their
bilateral dispute over Jammu and Kashmir by peaceful
means and in accordance with United Nations resolutions.
We sincerely hope that India and Pakistan will engage in a
meaningful dialogue and draw on the deep and rich
reservoir of wisdom available to the leaderships on both
sides of the divide. We think that their economic resources
would better be utilized for the development and welfare of
their peoples and for enhancing security and stability in that
sensitive region. Mutual confidence and cooperation should
prevail over intense rivalry in the arena of terror.
Kuwait welcomes the outcome of the popular
consultation held under United Nations supervision in East
Timor late last month. The ballot gave the East Timorese
the chance to determine their future freely, with the
guarantee and cooperation of the friendly Government of
Indonesia. Kuwait has followed with sadness and pain the
bloody events that have taken place in East Timor.
However, we welcome the Security Council resolution to
establish a multinational force to put an end to violence and
to restore security and public order to that Territory. We
wish that force full success in its mission. We also call
upon neighbouring countries to respect the mandate of the
force and to help the people of East Timor fulfil their
legitimate aspirations. In this regard, Kuwait wishes to give
credit to the friendly Government of Indonesia for its
commitment and efforts at putting an end to the violence,
the killing and destruction that ravaged East Timor in the
wake of the referendum. Credit is also due Indonesia for
agreeing to the formation and peaceful reception of the
multinational force.
Still on the international scene, Kuwait welcomes the
peace accord reached between the North Atlantic Treaty
Organization and the Federal Republic of Yugoslavia on
Kosovo as a first step towards the resolution of the dispute
and the return of displaced persons to their homes in
Kosovo. This will eventually put an end to the conflict
and restore peace and security to the people, who have
the right to live in freedom and dignity.
The Balkan crisis, which was precipitated by the
Federal Republic of Yugoslavia, has demonstrated once
again that the United Nations role is indispensable to the
maintenance of international peace and security and for
lending legitimacy and credibility to any solutions
reached, be it in a regional context or an international
one. Kuwait supports and encourages the United Nations
to continue its role until all aspects of the crisis have
definitively resolved.
The world today is living through a communications
revolution that has helped to shorten distances between
States and to speed up global connections, thus turning
our planet into a village where people instantly react to
events that take place anywhere across the globe.
International economic integration has become part and
parcel of development plans and programmes that aim at
achieving progress and prosperity for nations. Unilateral
isolationist policies have become relics of the past and
untenable under a new world order that is becoming
increasingly and rapidly universal.
The new order, known as “globalization”, requires
joint efforts in order to lay down the principles,
regulations and arrangements that seek to ensure progress
and well-being by creating new prospects for the flow of
financial and technical aid to help national States project
their ability to contribute to the building of a better future
for humanity. Hence, developed countries are expected to
increase their economic and technical assistance to
developing States and to expand the exchange of
information and technical know-how in an attempt to
narrow the ever-widening gap in the fields of technology
and communications.
Moreover, international efforts must be invigorated
in the face of a new emerging challenge posed by the
dwindling sources of fresh water. Water reserves should
be utilized on a just basis and with a sense of sharing in
the use of this main artery of life itself. Bearing that
vision in mind, Kuwait is pursuing its efforts to support
development projects in many developing countries. The
Kuwait Fund for Economic Development offers long-term
financial loans at concessional interest rates. Also, my
country contributes, within its means, to many
development projects and programmes that are jointly
financed by international financial institutions, regional
21


organizations and the United Nations agencies. Kuwait
intends to pursue this path out of its conviction that
development is the key to progress and a main incentive for
building security and stability. Furthermore, reaching out
with assistance to those in need is a moral obligation on
those who are more privileged. This would indeed
strengthen international cooperation, openness and mutual
respect among nations.
Now, as our world is about to bid farewell to the
current century, good-hearted and decent people nurture
various hopes and ambitions for serving humanity and
building a better life on this small planet. We all hope to
create and conserve a safe and healthy environment, free of
threats to the security of all life. As we look down the road
to the future, we can hopefully see a fulfilment of the
divine prophecy of justice for humanity when we heed
God's words, calling on us to feed the hungry and to ensure
peace of mind and security for all human beings. We wish
world leaders who will be assembled in this Hall in
September next year success in defining a road map for the
future, in setting a new vision and in renewing our common
resolve to establish peace, justice and development for all
peoples of the world.





